



Exhibit 10.2
    
FIRST AMENDMENT TO FIRST AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT
AGREEMENT


This FIRST AMENDMENT TO FIRST AMENDED AND RESTATED SENIOR SECURED REVOLVING
CREDIT AGREEMENT (this “Amendment”) dated as of November 9, 2017, is among
SILVERBOW RESOURCES, INC. (f/k/a Swift Energy Company), a Delaware corporation
(the “Borrower”), the undersigned guarantors (the “Guarantors” and, together
with the Borrower, the “Obligors”), JPMORGAN CHASE BANK, N.A., as administrative
agent for the Lenders (in such capacity, together with its successors, the
“Administrative Agent”), and the Lenders.
Recitals
A.    The Borrower, the Administrative Agent and the Lenders are parties to that
certain First Amended and Restated Senior Secured Revolving Credit Agreement
dated as of April 19, 2017 (the “Credit Agreement”), pursuant to which the
Lenders have made certain credit available to and on behalf of the Borrower.
B.    The Borrower has informed the Administrative Agent and Lenders that it
intends to incur either (a) Permitted Second Lien Debt or (b) Permitted
Unsecured Debt during the period commencing on the Amendment Effective Date (as
defined below) and ending on December 31, 2017 (such period, the “Incurrence
Window”) in an aggregate principal amount of not less than $150.0 million and
not greater than $200.0 million (the “Incurrence Range”) (such Indebtedness if
incurred during the Incurrence Window and in an aggregate principal amount
within the Incurrence Range, the “Proposed Debt Incurrence”).
C.    The Borrower has requested, and the Administrative Agent and the Lenders
have agreed subject to the terms and conditions herein to (a) increase the
Borrowing Base to $370.0 million in connection with the Current Scheduled
Redetermination (as defined below), (b) amend certain provisions of the Credit
Agreement and (c) without prejudice to the other rights of the Administrative
Agent and the Lenders under the Credit Agreement, (i) waive the application of
Section 2.08(c) of the Credit Agreement in respect of the Proposed Debt
Incurrence (the “Requested Borrowing Base Waiver”) and (ii) in lieu of a
reduction to the Borrowing Base pursuant to Section 2.08(c) of the Credit
Agreement upon the Proposed Debt Incurrence, reduce the Borrowing Base by $40.0
million upon the Proposed Debt Incurrence (the “Requested Alternative Borrowing
Base Adjustment”).
D.    NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1.     Defined Terms. Each capitalized term used herein but not
otherwise defined herein has the meaning given to such term in the Credit
Agreement. Unless otherwise indicated, all section references in this Amendment
refer to sections in the Credit Agreement.


Section 2.    Amendments to Credit Agreement.


2.1    Amendments to Section 1.02.









--------------------------------------------------------------------------------





(a)The following defined terms are hereby inserted in the Credit Agreement where
alphabetically appropriate:
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Banking Day, for the immediately
preceding Banking Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Overnight Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the Federal Reserve Bank of New York as set forth on its public
website from time to time, and published on the next succeeding Business Day by
the Federal Reserve Bank of New York as an overnight bank funding rate (from and
after such date as the Federal Reserve Bank of New York shall commence to
publish such composite rate).
(b)The following terms contained in Section 1.02 of the Credit Agreement are
hereby amended and restated in their entirety with the following text:


(i)““Alternate Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in
effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately the Specified Time on
such day. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 2.14 hereof, then the
Alternate Base Rate shall be the greater of clause (a) and clause (b) above and
shall be determined without reference to clause (c) above. For the avoidance of
doubt, if the Alternate Base Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.”


(ii)““Federal Funds Effective Rate” means, for any day, the rate calculated by
the Federal Reserve Bank of New York based on such day’s federal funds
transactions by depositary institutions (as determined in such manner as the
Federal Reserve Bank of New York shall set forth on its public website from time
to time) and published on the next succeeding Business Day by the Federal
Reserve Bank of New York as the federal funds effective rate, provided that if
the Federal Funds Effective Rate shall be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.”


2.2    Amendment to Section 3.03. Section 3.03 of the Credit Agreement is hereby
amended and restated in its entirety with the following text:







--------------------------------------------------------------------------------





“Section 3.03.        Alternate Rate of Interest. If prior to the first day of
any Interest Period:
(a)If prior to the first day of any Interest Period:


(i)the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means
(including, without limitation, by means of an Interpolated Rate) do not exist
for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for
such Interest Period; or


(ii)the Administrative Agent shall have received notice from the Majority
Lenders that the Adjusted LIBO Rate or LIBO Rate, as applicable, determined or
to be determined for such Interest Period will not adequately and fairly reflect
the cost to such Lenders (as conclusively certified by such Lenders) of making
or maintaining their affected Loans included in such Borrowing for such Interest
Period,


then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
(and such Borrowing shall be automatically converted into ABR Loans on the last
day of the applicable Interest Period), and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made either as an ABR
Borrowing.
(b)If any Lender determines that any requirement of law has made it unlawful, or
if any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable lending office to make, maintain, fund or continue any
Eurodollar Borrowing, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligations of
such Lender to make, maintain, fund or continue Eurodollar Loans or to convert
ABR Borrowings to Eurodollar Borrowings will be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrower will upon demand from such Lender (with a copy to the Administrative
Agent), either convert or prepay all Eurodollar Borrowings of such Lender to ABR
Borrowings, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Borrowings to such day,
or immediately, if such Lender may not lawfully continue to maintain such Loans.
Upon any such conversion or prepayment, the Borrower will also pay accrued
interest on the amount so converted or prepaid.


(c)If at any time the Administrative Agent determines (which determination shall
be conclusive absent manifest error) that (i) the circumstances set forth in
Section 3.03(a)(i) have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in Section 3.03(a)(i) have not
arisen but the supervisor for the administrator of the LIBO Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate shall no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the LIBO Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate





--------------------------------------------------------------------------------





of interest and such other related changes to this Agreement as may be
applicable. Notwithstanding anything to the contrary in Section 12.02(b), such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment. Until an alternate
rate of interest shall be determined in accordance with this Section 3.03(c)
(but, in the case of the circumstances described in Section 3.03(c)(ii), only to
the extent the LIBO Screen Rate for such Interest Period is not available or
published at such time on a current basis), (x) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective, and (y) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing; provided that, if such alternate rate of interest shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.”


2.3    Amendment to Annex I. The Lenders have agreed to the assignment and
reallocation certain Lenders’ respective Commitments and Maximum Credit Amounts
(the “Assigned Interests”). On the Amendment Effective Date and after giving
effect to such reallocations, the Maximum Credit Amount and Applicable
Percentage of each Lender shall be as set forth on Annex I attached hereto and
the Borrower and each Lender hereby consents and agrees to the Maximum Credit
Amount and Applicable Percentages set forth on such Annex I. With respect to
such assignment and reallocation, each Lender acquiring Assigned Interests shall
be deemed to have acquired its portion of the Assigned Interests allocated to it
from each other Lenders from whom a disposition of Assignment Interests was
necessary to achieve the Maximum Credit Amounts and Applicable Percentages set
forth on such Annex I pursuant to the terms of an Assignment and Assumption
attached as Exhibit G to the Credit Agreement as if each such Lender had
executed the necessary Assignment and Assumptions with respect to such
reallocation at par (it being understood that any other determinations made with
respect to such reallocation shall be made by the Administrative Agent in its
reasonable discretion in consultation with any such applicable Lenders and any
such Lender and the Borrower shall promptly execute any customary assigned
documentation needed or advisable to effectuate such reallocation if reasonably
requested by the Administrative Agent). In connection with, and for the purposes
of, the assignments and reallocations effected by this Amendment only, the
Administrative Agent waives the processing and recordation fee under Section
12.04(b)(ii)(C).


Section 3.    Borrowing Base. Each Lender, the Administrative Agent and the
Borrower agree that upon and as of the Amendment Effective Date (as defined
below): (a) the November 1, 2017 Scheduled Redetermination shall be deemed to
have taken place according to the procedures set forth in the Credit Agreement
and (b) the amount of the Borrowing Base shall be increased from $330.0 million
to $370.0 million (the “Current Scheduled Redetermination”; such $40.0 million
increase to the Borrowing Base, the “Borrowing Base Increase”). After giving
effect to the Current Scheduled Redetermination and subject to Section 4 of this
Amendment, the Borrowing Base shall remain in effect until otherwise
redetermined or adjusted pursuant to the Borrowing Base Adjustment Provisions in
accordance with the Credit Agreement. For avoidance of doubt, this provision
does not limit the right of the parties to initiate Interim Redeterminations of
the Borrowing Base in accordance with Section 2.07(c) of the Credit Agreement or
any other Borrowing Base Adjustment Provisions (subject to Section 4 of this
Amendment) and the Current Scheduled Redetermination shall not constitute an
Interim Redetermination. This Section 3 constitutes the New Borrowing Base
Notice delivered in accordance with Section 2.07(d) of the Credit Agreement in
connection with the Current Scheduled Redetermination.


Section 4.    Waiver. The Borrower, Administrative Agent and Lenders hereby
agrees to (a) the Requested Borrowing Base Waiver and (b) the application of the
Requested Alternative Borrowing Base





--------------------------------------------------------------------------------





Adjustment in connection with consummation of the Proposed Debt Incurrence,
subject to the following conditions subsequent:


(i)
the Borrower incurs the Proposed Debt Incurrence within the Incurrence Window,



(ii)
the aggregate principal amount of the Proposed Debt Incurrence is within the
Incurrence Range, and



(iii)
the Proposed Debt Incurrence constitutes (A) Permitted Second Lien Debt if the
Proposed Debt Incurrence is secured and (B) Permitted Unsecured Debt if the
Proposed Debt Incurrence is unsecured.



For avoidance of doubt, this provision does not limit the right of the parties
to initiate Interim Redeterminations of the Borrowing Base in accordance with
Section 2.07(c) or any other Borrowing Base Adjustment Provisions.
In the event that the Borrower fails to incur such Proposed Debt Incurrence
within the Incurrence Window, then the Borrower shall pay to the Administrative
Agent on behalf of the Lenders, a commitment increase fee in an amount equal to
67.5 basis points multiplied by the Borrowing Base Increase, which fee shall due
and payable by the Borrower on the first Business Day after the last day of the
Incurrence Window and which fee shall be allocated among the Lenders based on
their respective percentage shares of the Borrowing Base Increase.
Section 5.    Conditions Precedent. This Amendment shall become effective on the
date (such date, the “Amendment Effective Date”) when each of the following
conditions is satisfied (or waived in accordance with Section 12.02(b) of the
Credit Agreement):


5.1    The Administrative Agent, the Arranger and the Lenders shall have
received all other fees and other amounts due and payable in connection with
this Amendment or any other Loan Document on or prior to the Amendment Effective
Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
pursuant to this Amendment or any other Loan Document.


5.2    The Administrative Agent shall have received a counterpart of this
Amendment signed by the Borrower, the Guarantors and each Lender.


5.3    The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower certifying as to the representations and
warranties in Section 6.2(d) below.


The Administrative Agent is hereby authorized and directed to declare this
Amendment to be effective (and the Amendment Effective Date shall occur) when it
has received documents confirming or certifying, to the satisfaction of the
Administrative Agent, compliance with the conditions set forth in this Section 5
(or the waiver of such conditions as permitted in Section 12.02(b) of the Credit
Agreement). Such declaration shall be final, conclusive and binding upon all
parties to the Credit Agreement for all purposes.
Section 6.    Miscellaneous.


6.1    Confirmation. All of the terms and provisions of the Credit Agreement, as
amended and waived by this Amendment, are, and shall remain, in full force and
effect following the effectiveness of this





--------------------------------------------------------------------------------





Amendment. Neither the execution by the Administrative Agent or the Lenders of
this Amendment, nor any other act or omission by the Administrative Agent or the
Lenders or their officers in connection herewith, shall be deemed to be an
agreement by the Administrative Agent or the Lenders to agree to any future
requests in respect of a Scheduled Redetermination or otherwise.


6.2    Ratification and Affirmation; Representations and Warranties. Each
Obligor hereby (a) acknowledges the terms of this Amendment; (b) ratifies and
affirms (i) its obligations under, and acknowledges, renews and extends its
continued liability under, each Loan Document and agrees that each Loan Document
remains in full force and effect as expressly amended hereby and (ii) that the
Liens created by the Loan Documents to which it is a party are valid and
continuing and secure the Secured Obligations in accordance with the terms
thereof, after giving effect to this Amendment; (c) agrees that from and after
the Amendment Effective Date (i) each reference to the Credit Agreement in the
other Loan Documents shall be deemed to be a reference to the Credit Agreement,
as amended and waived by this Amendment and (ii) this Amendment does not
constitute a novation of the Credit Agreement; and (d) represents and warrants
to the Lenders that as of the date hereof, and immediately after giving effect
to the terms of this Amendment: (i) all of the representations and warranties
contained in each Loan Document are true and correct in all material respects
(unless already qualified by materiality in which case such applicable
representation and warranty shall be true and correct), except to the extent any
such representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct in all material respects (unless already qualified by materiality in
which case such applicable representation and warranty shall be true and
correct) as of such specified earlier date, (ii) no Default or Event of Default
has occurred and is continuing (including under Section 8.01(k), Section 8.13(b)
and Section 8.02(d) of the Credit Agreement) and (iii) no event, development or
circumstance has occurred or exists that has resulted in, or could reasonably be
expected to have, a Material Adverse Effect.


6.3    Loan Document. This Amendment is a Loan Document.


6.4    Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or email transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.


6.5    No Oral Agreement. This Amendment, the Credit Agreement and the other
Loan Documents executed in connection herewith and therewith represent the final
agreement between the parties and may not be contradicted by evidence of prior,
contemporaneous, or unwritten oral agreements of the parties. There are no
subsequent oral agreements between the parties.


6.6    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. Section 12.09(b)-(d) of the
Credit Agreement shall be incorporated herein in mutatis mutandis.


6.7    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.


6.8    No Claims. Each Obligor represents and warrants that as of the date of
this Amendment, it has no knowledge of events or circumstances that would
reasonably be expected to give rise to a claim against any Lender or the
Administrative Agent.
[Signature Pages Follow]





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.
BORROWER:
SILVERBOW RESOURCES, INC.



By: __/s/ G. Gleeson Van Riet___________
Name: G. Gleeson Van Riet
Title: Executive Vice President and Chief Financial Officer
GUARANTOR:
SILVERBOW RESOURCES OPERATING, LLC



By: __/s/ G. Gleeson Van Riet___________
Name: G. Gleeson Van Riet
Title: Executive Vice President, Chief Financial Officer
and Treasurer
GUARANTOR:
SILVERBOW RESOURCES USA, INC.



By: __/s/ G. Gleeson Van Riet___________
Name: G. Gleeson Van Riet
Title: Vice President, Chief Financial Officer and Treasurer
    


First Amendment to Credit Agreement
Signature Page





--------------------------------------------------------------------------------









ADMINISTRATIVE AGENT:        JPMORGAN CHASE BANK, N.A., as
Administrative Agent and a Lender


By: ___/s/ Jo Linda Papadakis__________
Name:    Jo Linda Papadakis
Title:    Authorized Officer


















First Amendment to Credit Agreement
Signature Page





--------------------------------------------------------------------------------









LENDER:
COMPASS BANK, as a Lender

By: __/s/ Daniel Ferreyra ______________
Name:    Daniel Ferreyra
Title:    Vice President






















First Amendment to Credit Agreement
Signature Page





--------------------------------------------------------------------------------







LENDER:
SUNTRUST BANK, as a Lender

By: __/s/ Benjamin L. Brown ______________
Name:    Benjamin L. Brown
Title:    Director






















First Amendment to Credit Agreement
Signature Page





--------------------------------------------------------------------------------









LENDER:                    [*], as a Lender
BOKF, NA dba Bank of Texas
By: __/s/ Martin W. Wilson ______________
Name:    Martin W. Wilson
Title:    Senior Vice President


























































                   
First Amendment to Credit Agreement
Signature Page





--------------------------------------------------------------------------------













LENDER:
    Canadian Imperial Bank of Commerce, New

York Branch, as a Lender
By: __/s/ Richard Antl ______________
Name:    Richard Antl
Title:    Authorized Signatory






By: __/s/ Trudy Nelson ______________
Name:    Trudy Nelson
Title:    Authorized Signatory






























































First Amendment to Credit Agreement
Signature Page





--------------------------------------------------------------------------------













LENDER:
FIFTH THIRD BANK, as a Lender







By: __/s/ Justin Bellamy ______________
Name:    Justin Bellamy
Title:    Director
















































































First Amendment to Credit Agreement
Signature Page





--------------------------------------------------------------------------------













LENDER:
BRANCH BANKING AND TRUST, as a Lender

By: __/s/ Kelly Graham ______________
Name:    Kelly Graham
Title:    Vice President


















First Amendment to Credit Agreement
Signature Page





--------------------------------------------------------------------------------









LENDER:
COMERCIA BANK, as a Lender

By: __/s/ Jason M. Klesel ______________
Name:    Jason M. Klesel
Title:    Assistant Vice President




















First Amendment to Credit Agreement
Signature Page





--------------------------------------------------------------------------------







LENDER:
Credit Suisse AG, Cayman Islands Branch, as a

Lender
By: __/s/ Nupur Kumar ______________
Name:    Nupur Kumar
Title:    Authorized Signatory
By: __/s/ Christopher Zybrick __________
Name:    Christopher Zybrick
Title:    Authorized Signatory


















First Amendment to Credit Agreement
Signature Page





--------------------------------------------------------------------------------









LENDER:
KeyBank, National Association, as a Lender

By: __/s/ George E. McKean ___________
Name:    George E. McKean
Title:    Senior Vice President




















First Amendment to Credit Agreement
Signature Page





--------------------------------------------------------------------------------









LENDER:
Associated Bank, N.A., as a Lender

By: __/s/ Ryan Osborn ______________
Name:    Ryan Osborn
Title:    AVP




















First Amendment to Credit Agreement
Signature Page





--------------------------------------------------------------------------------









LENDER:
Whitney Bank, as a Lender

By: __/s/ William Jochetz ______________
Name:    William Jochetz
Title:    Vice President














































































               
First Amendment to Credit Agreement
Signature Page





--------------------------------------------------------------------------------























ANNEX I
LIST OF MAXIMUM CREDIT AMOUNTS
Aggregate Maximum Credit Amounts
Name of Lender
Applicable Percentage
Maximum Credit Amount
JPMORGAN CHASE BANK, N.A.
10.67567567333330%
$64,054,054.04
COMPASS BANK
9.18918919000000%
$55,135,135.14
SUNTRUST BANK
9.18918919000000%
$55,135,135.14
BOKF, N.A. DBA BANK OF TEXAS
9.18918919000000%
$55,135,135.14
CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH
9.18918919000000%
$55,135,135.14
FIFTH THIRD BANK
9.18918919000000%
$55,135,135.14
BRANCH BANKING AND TRUST COMPANY
8.37837837833334%
$50,270,270.27
COMERICA BANK
8.37837837833334%
$50,270,270.27
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
8.37837837833334%
$50,270,270.27
KEYBANK N.A.
7.43243243166667%
$44,594,594.59
ASSOCIATED BANK, N.A.
5.40540540500000%
$32,432,432.43
WHITNEY BANK
5.40540540500000%
$32,432,432.43
TOTAL
100.00000000000000%
$600,000,000.00












